EXHIBIT 99.2 Table 1 Allscripts Healthcare Solutions, Inc. Non-GAAP Financial Information (In millions) (unaudited) Non-GAAP Revenue Q1 Q2 Q3 Q4 Total Q1 Q2 Q3 Q4 Total Q1 Software Delivery, Support & Maintenance Subscription & recurring transactions Support & maintenance System sales & other Total Software Delivery, Support & Maintenance Client Services Recurring managed services Other client services Total Client Services Total non-GAAP revenue Revenue Mix Recurring revenue 69% 67% 71% 70% 69% 73% 69% 72% 74% 72% 77% Non-recurring revenue 31% 33% 29% 30% 31% 27% 31% 28% 26% 28% 23% 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% Non-GAAP Gross Profit Q1 Q2 Q3 Q4 Total Q1 Q2 Q3 Q4 Total Q1 Software Delivery, Support & Maintenance Client Services Total non-GAAP gross profit Non-GAAP Gross Margin Software Delivery, Support & Maintenance 60.9% 62.5% 60.4% 61.9% 61.4% 62.9% 58.7% 61.5% 61.3% 61.1% 61.9% Client Services 8.5% 6.9% 7.2% 9.0% 7.9% 8.9% 17.5% 5.4% 9.9% 10.6% 0.6% Total non-GAAP gross margin 42.5% 44.0% 43.6% 44.4% 43.6% 44.8% 43.8% 42.2% 44.0% 43.7% 42.3% Note: Please refer to Table 2 for a reconciliation of GAAP and non-GAAP gross profit. Table 2 Allscripts Healthcare Solutions, Inc. Non-GAAP Financial Information (In millions) (unaudited) Q1 Q2 Q3 Q4 Total Q1 Q2 Q3 Q4 Total Q1 Software Delivery, Support & Maintenance Revenue, as reported Deferred revenue and other adjustments Total non-GAAP revenue Gross profit, as reported Deferred revenue and other adjustments Acquisition-related amortization Stock-based compensation expense Non-recurring expenses and transaction-related costs Non-GAAP gross profit Client Services Revenue, as reported Deferred revenue and other adjustments Total non-GAAP revenue Gross profit, as reported Deferred revenue and other adjustments Stock-based compensation expense Non-recurring expenses and transaction-related costs Non-GAAP gross profit
